IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TED K. BROWN, FORMER                NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-4819
v.

VALERIE HAYS BROWN,
FORMER WIFE,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

Ted K. Brown, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.